DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 12/15/2020 is accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objections and 112b rejections and these objections and rejections have been withdrawn.
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues that Roxendal/Rosati does not teach or disclose the invention as claimed. Applicant first alleges that the layer of Rosati that has the longitudinally extending channels is part of the absorbent core rather than a distribution layer. However, one of ordinary skill in the art would be motivated to look to any layer of absorbent articles for liquid acquisition and distribution improvements. The combination of Roxendal/Rosati does not substitute the distribution layer of Roxendal for the distribution layer and channels of Rosati but instead adds the channels of Rosati to the existing layer of Roxendal. Since the channels provide improved liquid acquisition and distribution, one of ordinary skill in the art would have found it obvious to modify channels into any layer of Roxendal, including the distribution layer, even though the channels are located in the absorbent core of Rosati.
Applicant then alleges that Roxendal/Rosati does not teach longitudinally-extending channels that are substantially free of fibrous material. Applicant alleges that 
Third, Applicant alleges that basis weight is not identified as a result-effective variable. However, the rejection states “Changing the basis weight of the material changes the way the material absorbs and transports fluid (Col. 5 line 44 – Col. 6 line 7).” The basis weight changes various properties such as absorbency and comfort, among others, and can therefore be considered a result-effective variable. Since basis weight has been identified as a result-effective variable, it is not improper to utilize the rationale of routine optimization for a finding of obviousness.
Regarding Claim 2, Applicant alleges that the location of the P point has not been identified as a result-effective variable. However, the rejection below states “Nakagawa shows that the location, or distance from the front edge of the article, and the diameter of the P point are values known in the art and can be modified based on where the urine is most likely to first contact the diaper (¶ [0036]).” Changing the distance from the front edge of the article, as well as changing the diameter of the P point, results in an absorbent article with a different use. For example, the locations and diameters of the P point would be different for diapers meant for different age groups or different sexes. Since these variables (distance, diameter) achieve a recognized result (results in a diaper optimized for a specific age and/or sex), they can be considered result-effective variables. Since they have been identified as a result-effective variable, 
Regarding Claim 10, Applicant argues that Roxendal/Rosati does not indicate that absorbency is lacking, and therefore one of ordinary skill in the art would not be motivated to modify the absorbent article to have the core wrap of Nakagawa to further increase the absorbency. However, this is not found persuasive since more effective absorbent articles are always sought. Therefore, one of ordinary skill in the art would be motivated to add the core wrap to provide additional absorbency to the absorbent article of Roxendal/Rosati. Applicant also alleges that there is no teaching to indicate that adding the core wrap of Nakagawa to the supporting sheets of Rosati improve absorbency. However, the supporting sheets of Rosati are not present in the combination of Roxendal/Rosati. Instead, merely the channels that are located within the supporting sheet is added to the absorbent article of Roxendal.
Applicant did not specifically argue the remaining dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roxendal et al (US 6245961) in view of Rosati et al (US 2012/0316526).
Regarding Claim 1, Roxendal teaches an absorbent article (1, Fig. 1) extending in a longitudinal direction parallel to the longitudinal axis and a transversal direction perpendicular to the longitudinal direction (the longitudinal axis is the y axis and the 
a fluid permeable topsheet (2, Fig. 1; Col. 2 lines 64-65) on the wearer-facing side;
an absorbent core (4, Fig. 1) comprising an absorbent material (Col. 3 lines 17-31);
a fluid-impermeable backsheet (3, Fig. 1; Col. 2 line 66) on the garment-facing side;
a distribution layer (5, Fig. 1) between the topsheet (2, Fig. 1) and the absorbent core (4, Fig. 1; Col. 3 lines 1-2), wherein the distribution layer (5, Fig. 1) comprises a fibrous material (Col. 4 lines 33-37), the distribution layer comprising:
	a central area (5b, Fig. 10) comprising fibrous material at an average central area basis weight (Col. 6 lines 42-61);
	a first and a second lateral area (5a, 5c, Fig. 10) comprising fibrous material disposed transversally outward of the central area (Fig. 10), wherein the first and second lateral areas have an average lateral areas basis weight (Col. 6 lines 42-61);
	wherein the average central area basis weight differs from the average lateral areas basis weight (Col. 6 lines 42-61).
Roxendal is silent regarding a first and second longitudinally-extending channel substantially free of fibrous material; wherein the first channel is on one side of the longitudinal axis and the second channel is on the other side of the longitudinal axis; wherein the central area is disposed between the first and second longitudinally-
Rosati teaches an absorbent article, thus being in the same field of endeavor, with a distribution layer (supporting sheet 16’, Fig. 8; ¶ [0099]) with a first and second longitudinally extending channel substantially free of fibrous material (26’, Fig. 8, the channels are the void space and therefore are free of fibrous material, Fig. 4B shows the channels extending longitudinally), wherein the first channel is on one side of the longitudinal axis and the second channel is on the other side of the longitudinal axis (as seen in Fig. 8, one channel is on one side of the midpoint of the article and the other channel is on the other side of the midpoint; Fig. 4B also shows this; ¶ [0079]), with a central area (area of sheet 16’ above central 50’, Fig. 8) disposed between the first and second longitudinally-extending channels (26’, Fig. 8) and first and second lateral areas (area of sheet 16’ above exterior 50’, Fig. 8) are disposed transversally outwardly of the first channel and the second channel (26’, Fig. 8) respectively. The presence of channels allow for improved fit and improved liquid acquisition and distribution, as well as improved performance of the absorbent article (¶ [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distribution layer of Roxendal to have two longitudinally extending channels substantially free of fibrous material. One of ordinary skill in the art would find it obvious based on the placement of the channels of Rosati and the three separate basis weight areas of Roxendal to utilize the channels 
Roxendal/Rosati is silent whether the average central area basis weight differs from the average lateral area basis weight by at least 50 gsm.
However, Roxendal teaches that the basis weight of the acquisition layer should be within the interval of 10-200 gsm (Col. 5 lines 44-53). Roxendal also teaches that the basis weight of the central portion differs from the basis weight of the lateral portions (Col. 6 lines 42-61). Changing the basis weight of the material changes the way the material absorbs and transports fluid (Col. 5 line 44 – Col. 6 line 7). Since Roxendal teaches a range for the basis weight that allows for two different numbers with a difference of at least 50 gsm, it would have been obvious to one of ordinary skill in the art to make the difference in the central basis weight and the lateral area basis weight be at least 50 gsm as a matter of routine optimization because it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP § 2144.05).
Regarding Claim 3, Roxendal/Rosati is silent whether the average central area basis weight differs from the average lateral area basis weight by at least 60 gsm.
However, Roxendal teaches that the basis weight of the acquisition layer should be within the interval of 10-200 gsm (Col. 5 lines 44-53). Roxendal also teaches that the basis weight of the central portion differs from the basis weight of the lateral portions (Col. 6 lines 42-61). Changing the basis weight of the material changes the way the 
Regarding Claim 4, Roxendal/Rosati is silent whether the higher of the average central area basis weight and the average lateral area basis weight ranges from about 150 gsm to about 300 gsm and the lower of the average central area basis weight and the average lateral area basis weight ranges from about 50 gsm to about 200 gsm.
However, Roxendal teaches that the basis weight of the acquisition layer should be within the interval of 10-200 gsm (Col. 5 lines 44-53). Roxendal also teaches that the basis weight of the central portion differs from the basis weight of the lateral portions (Col. 6 lines 42-61). Changing the basis weight of the material changes the way the material absorbs and transports fluid (Col. 5 line 44 – Col. 6 line 7). Since Roxendal teaches a range for the basis weight that allows for two different numbers, one within the range of 150 to 300 gsm (Roxendal teaches the basis weight can be 10-200 gsm, and therefore the basis weight can be selected from 150-200 gsm to read on the limitation) and the other within 50 gsm to about 200 gsm, it would have been obvious to one of ordinary skill in the art to make one basis weight between 150 gsm and 300 gsm and one basis weight between 50 gsm and 200 gsm as a matter of routine optimization 
Regarding Claim 6, the absorbent article of Roxendal/Rosati discloses the features as substantially claimed above for Claim 1. In the combination of Roxendal/Rosati, the channels separate the three basis weight areas of Roxendal. Therefore, the channels act as discontinuous transversal transition areas, since the two channels do not connect to one another and are discrete units.
Regarding Claim 7, Roxendal is silent whether the fibrous material has a Water Retention Value of from about 2 to about 60, as measured by the Water Retention Value Procedure.
Rosati teaches cellulosic material can have a water retention value of about 25 to 60 (¶ [0151]) which is fully encompassed by the claimed range of 2 to 60.
Therefore, it would have been obvious to modify the fibrous material to have a water retention value within the range of 25 to 60, as taught by Rosati, to optimize the water retention of the fibers. Since the range taught by Rosati is within the claimed range, the combination of Roxendal and Rosati reads on the claim.
Regarding Claim 8, Roxendal further discloses the fibrous material comprises cellulosic fibers (Col. 5 lines 26-30).
Claim 9, Roxendal is silent whether the first and second longitudinally extending channels are curved and wherein the minimum distance between the first and second longitudinally-extending channels is at least 10 mm.
Rosati teaches the first and second channels (26’, Fig. 8) are curved (as seen in Fig. 4B) and the minimum distance between the first and second longitudinally extending channel is at least 10 mm (¶ [0085]) to allow for improved fit and improved liquid acquisition and distribution, as well as improved performance of the absorbent article (¶ [0002]).
Therefore, it would have been obvious to modify the longitudinally extending channels of Roxendal/Rosati to be curved and to have a minimum distance between them of at least 10 mm.
Claims 2, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roxendal et al (US 6245961) in view of Rosati et al (US 2012/0316526) further in view of Nakagawa et al (US 2008/0021426).
Regarding Claim 2, Roxendal/Rosati is silent whether the local basis weight of the fibrous material is maximum at the P point, wherein the P point is situated on the longitudinal axis at a distance of 0.30 of the length of the article from the front edge of the article, and the local basis weight is measured on a circular area having a diameter of 10 mm centered on the P point.
Nakagawa teaches an absorbent article, thus being in the same field of endeavor, which has an acquisition layer with a higher basis weight at the pee point (¶ [0037] to provide extra absorbency on the area of urine insult (¶ [0037]).

Roxendal/Rosati/Nakagawa is silent whether the P point is situated on the longitudinal axis at a distance of 0.30 of the length of the article from the front edge of the article, and the local basis weight is measured on a circular area having a diameter of 10 mm centered on the P point.
However, Nakagawa shows that the location, or distance from the front edge of the article, and the diameter of the P point are values known in the art and can be modified based on where the urine is most likely to first contact the diaper (¶ [0036]). It would have been obvious to one of ordinary skill in the art to make the distance of the P point from the front edge of the article be at a distance 0.30 of the length of the article, and to have the P point measure at least 10 mm in diameter, to ensure the area first in contact with urine will demonstrate the optimal absorbency. This is a matter of routine optimization because it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP § 2144.05).
Regarding Claim 10, Roxendal is silent whether the absorbent core comprises a core wrap having a top side and a bottom side, the absorbent material being between the top side and bottom side of the core wrap, and wherein the absorbent core further comprises a first and a second longitudinally-extending channel-forming area, wherein the first channel-forming area is on one side of the longitudinal axis and the second channel-forming side is on the other side of the longitudinal axis; a central absorbent 
Rosati teaches an absorbent core comprising a first and a second longitudinally-extending channel forming area (the two channels 26 that are directly below channels 26’, Fig. 8), wherein the first channel-forming area is on one side of the longitudinal axis and the second channel-forming area is on the other side of the longitudinal axis (as seen in Fig. 8, both channels are separated by the midpoint of the absorbent article); a central absorbent zone (middle 50, Fig. 8) comprising absorbent material and disposed between the first and the second channel-forming areas (the two channels 26 that are directly below channels 26’, Fig. 8); and a first lateral absorbent zone and a second lateral absorbent zone (the area of 50 directly to the right and the area of 50 directly to the left of the central area 50, Fig. 8) comprising absorbent material and disposed respectively laterally outwardly of the first channel-forming area and the second channel-forming area (as seen in Fig. 8, the three areas of 50 are separated by the channels 26) to allow for improved fit and improved liquid acquisition and distribution, as well as improved performance of the absorbent article (¶ [0002]).
Therefore, it would have been obvious to modify the absorbent core of Roxendal to have two longitudinally-extending channels, with a central area in between the two channels and two lateral areas laterally outward of the channels, to allow for improved fit and improved liquid acquisition and distribution, as well as improved performance of the absorbent article (as motivated by Rosati ¶ [0002]).

Nakagawa teaches an absorbent core (storage system 60, Fig. 2) that comprises a core wrap having a top side and a bottom side (layers 56 and 58, Fig. 2; ¶ [0032]), the absorbent material being between the top side and the bottom side of the core wrap (as seen in Fig. 2, the absorbent material 60 is in between layers 56 and 58).
Therefore, one of ordinary skill in the art would be motivated to modify the absorbent core of Roxendal/Rosati to contain the core within a core wrap to further increase the absorbency of the absorbent article. Core wraps are well known in the art, as shown by Nakagawa.
Regarding Claim 12, Roxendal is silent whether the first and second channels of the distribution layer are at least partially superposed with the first and second channel-forming areas of the absorbent core. 
Rosati teaches the first and second channels (26’, Fig. 8) of the distribution layer (16’, Fig. 8) are at least partially superposed with the first and second channel-forming areas (two middle channels 26, Fig. 8) of the absorbent core (50, Fig. 8) to allow for improved fit and improved liquid acquisition and distribution, as well as improved performance of the absorbent article (¶ [0002]).
Therefore, it would have been obvious to modify the absorbent core of Roxendal/Rosati/Nakagawa to have the first and second channels of the distribution layer be at least partially superposed with the first and second channel-forming areas of the absorbent core to allow for improved fit and improved liquid acquisition and .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roxendal et al (US 6245961) in view of Rosati et al (US 2012/0316526) further in view of Bianchi et al (US 2014/0163504).
Regarding Claim 5, Roxendal/Rosati is silent whether the distribution layer comprises a first region having a first basis weight and a second region having a second basis weight, wherein the first basis weight and the second basis weight differ by at least 50 gsm, and wherein the first basis region and the second region are longitudinally separated along the longitudinal axis by a transversely extending transition area.
Bianchi teaches an absorbent article, thus being in the same field of endeavor, with a distribution layer (54, Figs. 1 and 2) with a first basis weight region (Z1, Fig. 2; ¶ [0092]) and a second region (Z2, Fig. 2; ¶ [0092]), wherein the first basis weight (¶ [0092]; the basis weight of region Z1 can be 50-400 gsm) and the second basis weight (¶ [0092]; the basis weight of region Z3 can be 20 to 300 gsm) differ by at least 50 gsm (various basis weights for each zone will result in a difference of at least 50 gsm), and wherein the first basis weight region (Z1, Fig. 2) and the second basis weight region (Z2, Fig. 2) are longitudinally separated by a transversely extending transition area (Z3, Fig. 2) to reduce the risk of saturating the back of the absorbent core (¶ [0011]).
Therefore, it would have been obvious to modify the distribution layer of Roxendal/Rosati to have a first basis weight region and a second basis weight region that differ by at least 50 gsm and are separated longitudinally by a transition area to . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roxendal et al (US 6245961) in view of Rosati et al (US 2012/0316526) further in view of Nakagawa et al (US 2008/0021426) further in view of Berrizbeitia et al (US 2014/0303583).
Regarding Claim 11, Roxendal/Rosati/Nakagawa is silent whether the channel-forming areas of the absorbent core are substantially free of absorbent material, and the top side of the core wrap is attached to the bottom side of the core wrap through the channel-forming areas.
Berrizbeitia teaches an absorbent article, thus being in the same field of endeavor, with a core wrap with channels substantially free of absorbent material where the top and bottom side of the core wrap are bonded together through the channels (¶ [0089]) to allow the channels to remain visible even when the article is fully loaded with a fluid (¶ [0089]).
Therefore, it would have been obvious to modify the core wrap of Roxendal/Rosati/Nakagawa to have the top and bottom side of the core wrap be bonded together through the channels to allow the channels to remain visible even when the article is fully loaded with a fluid (as motivated by Berrizbeitia ¶ [0089]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roxendal et al (US 6245961) in view of Rosati et al (US 2012/0316526) further in view of Nakagawa et al (US 2008/0021426) further in view of Miyama et al (US 2005/0148972).
Claim 13, Roxendal/Rosati/Nakagawa is silent whether the average basis weight of the absorbent material in the central absorbent zone differs from the average basis weight of the absorbent material in the first and second lateral absorbent zones by at least 50%.
Miyama teaches an absorbent article, thus being in the same field of endeavor, with an absorbent core (4, Fig. 3) with a central absorbent zone (20, Figs. 3 and 6) and first and second lateral absorbent zones (21, Figs. 3 and 6), wherein the average basis weight of the central absorbent zone differs from the average basis weight of the absorbent material in the first and second later absorbent zones by at least 50% (¶ [0096]). Miyama teaches the central absorbent zone can have a basis weight in the range of 400 to 1200 gsm, and the lateral absorbent zones can have a basis weight in the range of 300 to 900 gsm. Many values within these ranges yield a difference in the basis weights of at least 50%.
One of ordinary skill in the art would be motivated to modify the central and first and second lateral absorbent zones of Roxendal/Rosati/Nakagawa to have the average basis weights differ by at least 50% to find the optimum fluid handling profile along the absorbent article to minimize leaks and improve comfort and fit.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roxendal et al (US 6245961) in view of Rosati et al (US 2012/0316526) further in view of Vega (US 2012/0238983).
Regarding Claim 14, Roxendal/Rosati is silent regarding a package comprising a plurality of the absorbent articles of Claim 1.

Therefore, it would have been obvious to package a plurality of the absorbent articles of Roxendal/Rosati to allow for multiple absorbent articles to be sold at once (as motivated by Vega ¶ [0095]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781